Citation Nr: 1515706	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for a melanoma scar of the right armpit.

2.  Entitlement to an initial compensable disability rating for a melanoma scar of the right flank.

3.  Entitlement to an initial compensable disability rating for melanoma scars of the right upper outer and inner arm.

4. Entitlement to an initial disability rating greater than 20 percent for a left wrist laceration with residual nerve damage from November 23, 2009 to May 10, 2011, and in excess of 40 percent since May 10, 2011.

5.  Entitlement to an initial disability rating greater than 10 percent for residuals of prostate cancer with radical prostatectomy.

6.  Entitlement to an initial compensable disability rating for erectile dysfunction.  
7.   Entitlement to an effective date earlier than November 23, 2008 for the award of service connection for residuals of prostate cancer with radical prostatectomy.

8.  Entitlement to an effective date earlier than November 23, 2009 for the award of service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This matter was last before the Board of Veteran's Appeals (Board) in May 2014. The Board remanded the claims pertaining to the disability ratings for melanoma scars for outstanding records, and for the RO to associate a missing rating decision with the file and correct the characterization of a claim.  The Board also  adjudicated a claim for an effective date earlier than November 23 2009 for the grant of compensation for scars of the right armpit, right flank, and right upper outer and inner arm.

The RO granted an increased, 40 percent disability evaluation for the Veteran's left wrist disability.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not indicated that his appeal was withdrawn, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claims for higher initial ratings for the melanoma scars of the right armpit, right flank, and right upper outer and inner arm, a VA examination is needed.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the Board's May 2014 remand instructions, the RO associated a May 2013 skin examination with the claims file, however, the report pertains to other scars than those on appeal.  The Veteran was last examined for the scars on appeal in August 2012.  While two VA examinations were conducted by different examiners, the findings are not consistent and the right armpit scar was not examined.  VBMS Entries August 7, 2012 & August 20, 2012.  

Although the scars on appeal result from malignant melanoma, it does not appear that the RO has applied 38 C.F.R. § 4.118, Diagnostic Code (DC) 7833, to include consideration of whether an initial 100 percent evaluation was warranted.   This matter must be clarified by a VA examiner, and the RO must consider the provisions of DC 7833 in readjudicating the claim.

The remaining issues pertaining to disability ratings for a left wrist laceration with residual nerve damage, prostate cancer, erectile dysfunction, and the effective date issues pertaining to the latter two disorders arise from an April 2010 rating decision. The Veteran expressed timely disagreement, and a statement of the case (SOC) was rendered in May 2011, but it does not appear that this SOC was of record at the time of the Board's last adjudication in May 2014, as the claims were not addressed by the Board and the Board's remand reveals other missing documents at the time.

The date of the SOC is not certain. The SOC itself is dated from May 3, 2012, but the attached notification letter is dated May 3, 2011.  In his June 2011 VA Form 9, the Veteran presented argument as to his left wrist, prostate, and erectile dysfunction.  He did not address the earlier effective date claims.  He did not specify to which SOC(s) his Form 9 was being filed in response; the SOC for the appeal involving the right armpit, right flank, and right arm was rendered close in time, in April 2011.  

The matter must be clarified, and current VA examinations must be afforded.  The Veteran was last examined for his prostate cancer residuals and erectile dysfunction in 2010 in connection with the underlying claim for service connection.  The last VA examination conducted of the left wrist in 2011 does not contain findings sufficient for determining whether a higher rating is warranted.  Nearly all of the post-medical treatment records pertain to the Veteran's melanoma.

Accordingly, the case is REMANDED for the following action:

1. The RO must clarify with the Veteran whether he seeks appellate adjudication of the five issues listed in the May 2011 SOC (VBMS Entry May 3, 2011).  If any claim is withdrawn, it must be specified.  For any claim the Veteran wishes to pursue, the RO should accept the June 2011 VA Form 9 as perfection of that claim.  All correspondence on this matter must be associated with the record.   The RO must ensure compliance with 38 C.F.R. § 20.204 for any claim that is withdrawn.

2.  The RO must arrange for the Veteran to undergo a VA examination to address the severity and complications of the service-connected melanoma scars of the right armpit, right flank, and right upper outer and inner arm.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must provide a comprehensive assessment of the melanoma scars.  The examiner must:

i) Indicate if any of the skin malignancies involving the right armpit, right flank, and right upper outer and inner arm required therapy that is comparable to that used for systemic malignancies, i.e., systemic chemo-therapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision.
 
ii)  For each skin malignancy, indicate whether there has been local recurrence or metastasis, or whether there are only residuals. 

iii)  Clearly identify all residuals of the skin malignancies involving the right armpit, right flank, and right upper outer and inner arm.  For each of these areas, specify the following:

* the exact number of scars in each area (the right armpit; the right flank; and the right upper outer and inner arm)

* the measurement of each scar

* whether the scars are linear or nonlinear

* whether the scars are deep or superficial 

* whether the scars are unstable

* whether the scars are painful

* whether there are any other disabling effects of the scar

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

*  April 2008 private medical record (PMR) discussing  adjuvant Interferon for treatment of the Veteran's melanomas.  VBMS Entry December 22, 2009, p. 65/147.

* August 2008 CT scans of the pelvis, abdomen, and chest conducted for staging of the melanoma.  VBMS Entry December 22, 2009, p. 97/147.

* October 2013 VA treatment note discussing adjuvant chemotherapy for the Veteran's multiple melanomas.  Virtual VA CAPRI Entry November 12, 2013, p. 2/3.

* PMRs showing removal and biopsies of numerous lymph nodes.  VBMS Entry December 15, 2009, p. 52/89; VBMS Entry December 22, 2009 p. 62/147; VBMS Entry December 22, 2009, p.3/8.

* Staging of Veteran's cancer as IIIA.  VBMS Entry December 15, 2009, p. 15/89.

* Inconsistent results of August 2012 VA examinations as to whether the melanoma scars of the right armpit, right flank, and right upper inner and outer arm are linear or nonlinear, their size, whether they cause functional impairment, and the number of scars.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 
WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  If the Veteran indicates that he wishes to pursue an appeal of the claim for entitlement to an initial disability rating greater than 20 percent for a left wrist laceration with residual nerve damage from November 23, 2009 to May 10, 2011, and in excess of 40 percent therefrom, the RO must arrange for him to undergo VA examination to address the severity and complications of the disability.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner must indicate if there is complete paralysis of the musculospiral nerve (radial nerve) manifested by drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 
THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  If the Veteran indicates that he wishes to pursue an appeal of the claims for entitlement to an initial disability rating greater than 10 percent for residuals of prostate cancer with radical prostatectomy, and entitlement to an initial compensable disability rating for erectile dysfunction, the RO must arrange for him to undergo VA examination to address the severity and complications of those disabilities.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner must respond to each of the following:

* Indicate whether the Veteran's prostate cancer was treated by surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure

* Indicate whether the Veteran's residuals of prostate cancer are manifested by urinary leakage.  If so, state whether he needs to wear absorbent materials and, if so, the frequency with which they must be changed.  State whether the use of an appliance for urinary leakage is required.

* Indicate whether, as a residual of prostate cancer, the Veteran has a daytime voiding interval between one and two hours or whether he wakes to void three to four times per night.

* Indicate whether the residuals of prostate cancer result in obstructed voiding.  If so, state whether there is urinary retention requiring intermittent or continuous catheterization.

* Indicate whether the residuals of prostate cancer result in any renal dysfunction.  If so, the examiner must indicate whether the Veteran exhibits Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5.  Thereafter, readjudicate the appeal.  The  readjudication must include the appeal of claims for higher ratings for melanoma scars of the right armpit, right flank, and right upper outer and inner arm, as well any claim from the May 2011 SOC that the Veteran indicates he wishes to pursue, pursuant to Remand Directive #1. 

In readjudicating the claims for higher ratings for melanoma scars of the right armpit, right flank, and right upper outer and inner arm, the RO must specifically address the applicability of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7833, to include the applicability of a 100 percent rating for any part of the appeal period.

Also in readjudicating the claim for a higher rating for melanoma scars of the right flank, the RO must consider the Notes contained in DC 7801 and 7802 that apply to scars on the trunk.

If readjudicating the claim for prostate cancer residuals, the RO must specifically address the applicability of a 100 percent rating for any part of the appeal period, pursuant to the provisions of 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528.

If any benefit sought is not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




